Exhibit 10.01

SEPARATION AGREEMENT



 

This Separation Agreement ("Separation Agreement") is entered into between Paul
Ker-Chin Chang ("Chang") and Sunrise Telecom, Incorporated (the "Company") as of
March 14, 2006. As of that same date, Chang is executing and delivering to the
Company a General Release in the form attached as Exhibit A ("General Release")
and a Confidential Information and Invention Assignment Agreement in the form
attached as Exhibit B ("Confidential Information Agreement").

1. Chang's employment by the Company is terminated effective at 4:00 a.m.
Pacific Time, March 15, 2006. Chang will be provided reasonable access to his
office after March 15, 2006 in order to remove his personal possessions. This
termination is without "CAUSE" as defined in the February 7, 2006 Employment
Agreement between Chang and the Company ("Employment Agreement"). Provided Chang
executes, delivers to the Company, and does not revoke (in accordance with its
terms) the General Release, the Company shall provide Chang with a lump sum
payment of $300,000 (less any applicable taxes), payable by wire transfer
immediately upon the execution of this Separation Agreement and the General
Release, provided that payment may be delayed to the extent necessary to
minimize penalties under Section 409A of the Internal Revenue Code of 1986.
Chang agrees that the payment of this amount constitutes full accord and
satisfaction of all amounts or other benefits due to Chang under the Employment
Agreement with respect to a termination without cause. Chang will also receive
accrued but unpaid salary and vacation through the date of termination of his
employment.

2. Chang agrees that the Company's designee(s) are authorized to continue to use
his personal "chop" or equivalent evidence of authority to transact business on
behalf of the Company or any of the subsidiaries listed in Exhibit C, including
its subsidiaries in the Republic of China (Taiwan), for 45 days after execution
of this Separation Agreement. Chang shall take all steps reasonably necessary to
assure that such designees(s) have physical custody of the "chop" or equivalent
evidence of authority. The Company agrees to indemnify and hold Chang harmless
against any claims arising from such continued use. The Company agrees that
Chang may seek and receive information as to the balance in any bank account
before checks are drawn on such account using his "chop" or equivalent evidence
of authority. Chang hereby expressly rescinds any written or oral instructions
that he may have given to any Company personnel regarding the use of his "chop"
or other evidence of authority, and any other instructions regarding the conduct
of business by the Company or any subsidiary of the Company.

3. Chang and Company agree not to sue one another in respect of any claims
arising out of or related to Chang's employment by the Company or the
termination of such employment, except for any claims that arise out of the
Audit Committee's present investigation. Chang and the Company expressly reserve
all of their respective rights to assert claims against one another in respect
of matters within the scope of the Audit Committee investigation.

4. This Separation Agreement, the Confidential Information Agreement and the
Employment Agreement dated February 7, 2006, constitute the entire agreement,
and supersede any previous agreement(s), regarding Chang's employment by the
Company. This Separation Agreement may be amended only by a writing signed by
Chang and the CEO or Chairman of the Board of Directors of the Company.

5. Any claim, dispute or controversy arising out of or in any way relating to
this Separation Agreement, the General Release, the Confidential Information
Agreement, or the alleged breach thereof, will be submitted by the parties to
binding arbitration in Santa Clara County, California by JAMS or by a judge to
be mutually agreed upon. This section will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the parties and the subject matter of their dispute relating
to your obligations under the Confidential Information Agreement.

6. The Company agrees that Chang will not be subject to the Company's Insider
Trading Policy as of the date six months after the date of this Separation
Agreement. Chang agrees that he will not disclose any material nonpublic
information about the Company that is currently in his possession, and he will
not seek to obtain any material nonpublic information about the Company from any
Company personnel, or trade on the basis of any material nonpublic information
about the Company. The Company agrees that it will not intentionally provide
Chang with any material nonpublic information about the Company, and will
instruct Company personnel not to communicate with Chang. Chang acknowledges
that it is his responsibility to comply with the securities laws of the United
States, including filing statements of changes of beneficial ownership (Forms 4)
under Section 16 of the Securities Exchange Act of 1934.

7. Chang hereby warrants that he has returned to the Company all property or
data of the Company of any type whatsoever that has been in his possession or
control.

 

Sunrise Telecom Incorporated

By: /s/ Paul A. Marshall
Paul A. Marshall

/s/ Paul Ker-Chin Chang


Paul Ker-Chin Chang



 

Attachments:

Exhibit A: General Release

Exhibit B: Confidential Information and Invention Assignment Agreement

Exhibit C: List of Subsidiaries





Exhibit A



General Release



1. I understand that my employment with Sunrise Telecom Incorporated (the
"Company") terminated as of 4:00 a.m., Pacific Time on March 15, 2006 and that I
will be paid severance benefits as set forth in the attached Separation
Agreement only if I sign and do not revoke this General Release. I understand
and agree that the terms of the Separation Agreement are incorporated by
reference in this General Release and are intended, along with the Confidential
Information and Invention Assignment Agreement of even date herewith and the
Employment Agreement dated February 7, 2006, to supersede and extinguish any
other obligation the Company may have to pay me severance or other benefits upon
termination, including but not limited to any agreements or understandings,
whether oral or written, made at any time prior to the date of this General
Release.

2. The payments and promises set forth in this General Release and the
Separation Agreement are in full satisfaction of all accrued salary, vacation
pay, bonus pay, profit-sharing, stock options, termination benefits or other
compensation to which I may be entitled by virtue of my employment with the
Company or my separation from the Company. I hereby release and waive any other
claims I may have against the Company and its agents, officers, shareholders,
employees, directors, attorneys, subsidiaries, affiliates, successors and
assigns (collectively "Releasees"), whether known or not known, including,
without limitation, claims under any employment laws, including, but not limited
to, claims of unlawful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, fraud, violation of public policy, defamation,
physical injury, emotional distress, claims for additional compensation or
benefits arising out of my employment or my termination of employment, claims
under Title VII of the 1964 Civil Rights Act, as amended, the California Fair
Employment and Housing Act and any other laws and/or regulations relating to
employment or employment discrimination, including, without limitation, claims
based on age or under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act. This release does not extend to any existing rights of
indemnification I may have or any right I may have to director and officer
liability insurance coverage (under existing or replacement policies).

3. I expressly waive Section 1542 of the California Civil Code, and any similar
provisions of the law of any other jurisdiction. Section 1542 provides:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

4. I have not relied on any representations or statements not set forth in this
General Release with regard to the subject matter, basis or effect of this
General Release or otherwise. This General Release may only be amended in
writing, signed by me and the Company's CEO or Chairman of the Board of
Directors.

5. I understand that I may take up to twenty-one (21) days to consider this
General Release and, by signing below, affirm that I was advised to consult with
an attorney prior to signing this General Release. I also understand I may
revoke this General Release within seven (7) days of signing this document and
that if I do so, I must at the same time repay to the Company the severance
benefits to be provided to me pursuant to Paragraph 1 of the Separation
Agreement. Any such revocation must be in writing and must be received by the
Company's CEO before the end of the seven (7) day revocation period.

6. I understand that any taxes (other than the employer-mandated portion of FICA
and FUTA) which may become due as a result of any payment or transaction
contemplated by the Separation Agreement and this General Release are my sole
responsibility, and I further agree to hold the Company harmless in respect of
such taxes.

 

/s/ Paul Ker-Chin Chang


Paul Ker-Chin Chang



Dated: March 14, 2006

 

 

 

Exhibit B

Sunrise Telecom Incorporated



CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT



As a condition of my employment with Sunrise Telecom Incorporated its
subsidiaries, affiliates, successors or assigns (together the "Company"), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company, I agree to the following:

1. At-Will Employment



I understand and acknowledge that my employment with the Company is for an
unspecified duration and constitutes "at-will" employment. I acknowledge that
this employment relationship may be terminated at any time, with or without good
cause or for any or no cause, at the option either of the Company or myself,
with or without notice.

2. Confidential Information

a). Company Information.

I agree at all times during the term of my employment and thereafter, to hold in
strictest confidence, and not to use, except for the benefit of the Company, or
to disclose to any person, firm, or corporation without written authorization of
the Board of Directors of the Company, any Confidential Information of the
Company. I understand that "confidential information" means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products services, customer lists
and customers (including, but no limited to, customer of the Company on whom I
call or with whom I became acquainted during the term of my employment),
markets, software, developments, inventions processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, or other business information disclosed to me by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment. I further understand that Confidential Information does not
include any or the foregoing items which has become publicly known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.



b). Former Employee Information.

I agree that I will not, during my employment with the Company, improperly use
or disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and that I will not bring onto the
premises of the Company any unpublished documents or proprietary information
belonging to any such employer, person or entity unless consented to in writing
by such employer, person or entity.



c). Third Party Information.

I recognize that the Company has received and in the future will receive from
third parties their confidential or propriety information subject to a duty on
the Company's part to maintain the confidentiality of such information and to
use it only for certain limited purposes. I agree to hold all such confidential
or proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
my work for the Company consistent with the Company's agreement with such third
party.



3. Inventions

a). Inventions Retained and Licensed

. I have attached hereto, as Exhibit A, a list describing all inventions,
original works of authorship, developments, improvements, and trade secrets
which were made by me prior to my employment with the Company (collectively
referred to as "Prior Inventions"), which belong to me, which relate to the
Company's proposed business, products or research and development, and which are
not assigned to the Company hereunder; or, if no such list is attached, I
represent that there are no such Prior Inventions. If in the course of my
employment with the Company, I incorporate into a Company product, process or
machine a Prior Invention owned by me or in which I have an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product, process
or machine.



b). Assignment of Inventions

. I agree that during my employment and for a period of six (6) months
thereafter, I will promptly make full written disclosure to the Company of all
inventions, original works of authorship, developments, concepts, improvements
or trade secrets, whether patentable or registrable under copyright or similar
laws which I may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
time I am in the employ of the Company (collectively referred to as
"Inventions"), except as provided in Section 3(f) below. I will hold in trust
for the sole right and benefit of the Company, and hereby assign to the Company,
or its designee, all my right, title, and interest in and to any and all
Inventions, except as provided in Section 3(f) below. I further acknowledge that
all original works of authorship which are made by me (solely or jointly with
others) within the scope of and during the period of my employment with the
Company and which are protectible by copyright are "works made for hire," as
that term is defined in the United States Copyright Act.



c). Inventions Assigned to the United States.

I agree to assign to the United States government all my right, title, and
interest in and to any and all Inventions whenever such full title is required
to be in the Unites States by a contract between the Company and the United
States or any of its agencies.



d). Maintenance of Records.

I agree to keep and maintain adequate and current written records of all
Inventions made by me (solely or jointly with others) during the term of my
employment with the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified by the Company. The records
will be available to and remain the sole property of the Company at all times.



e). Patent and Copyright Registrations.

I agree to assist the Company, or its designee, at the Company's expense, in
every proper way to secure the Company's rights in the Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto, the
execution of all applications, specification, oaths, assignments, and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns, and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto. I further agree
that my obligation to execute or cause to be executed, when it is in my power to
do so, and such instrument or papers shall continue after the termination of
this Agreement. If the Company is unable because of my mental or physical
incapacity or for any other reason to secure my signature to apply for or to
pursue any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.



f). Exception to Assignments

. I understand that the provisions of this Agreement requiring assignment of
Inventions to the Company does not apply to any invention which qualifies fully
under the provisions of California Labor Code Section 2870 (attached hereto as
Exhibit B). I will advise the Company promptly in writing of any inventions that
I believe meet the criteria in California Labor Code Section 2870 and not
otherwise disclosed on Exhibit A.



4. Conflicting Employment



I agree that, during the term of my employment with the Company, I will not
engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of my employment, nor will I engage in any
other activities that conflict with my obligations to the Company.

5. Returning Company Documents



I agree that, at the time of leaving the employ of the Company, I will deliver
to the Company (and will not keep in my possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by me pursuant to my employment with the Company
or otherwise belonging to the Company, its successors or assigns. In the event
of the termination of my employment, I agree to sign and deliver the "Separation
Certificate" attached hereto as Exhibit C.

6. Notification to New Employer



In the event that I leave the employ of the Company, I hereby grant consent to
notification by the Company to my new employer about my rights and obligations
under this Agreement.

7. Solicitation of Employees

It the event that my employment with the Company ends for any or no reason, I
agree that for a period of twelve (12) months immediately following the
termination of such employment, I shall not either directly or indirectly
solicit, induce, recruit or encourage any of the Company's employee to leave
their employment, or take away such employees, or attempt to solicit, induce,
recruit, encourage or take away employee of the Company, either for myself or
for any other person or entity.

8. Conflict in Standards of Conduct

I agree to diligently adhere to the Standards of Conduct listed in the Employee
Handbook.

9. Representations

I agree to execute any proper oath or verify any proper document required to
carry out the terms of this Agreement. I represent that my performance of all
the terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment by the Company. I have not entered into, and I agree I will not enter
into, any oral or written agreement in conflict herewith.

10. General Provisions

a). Governing Law; Consent to Personal Jurisdiction.

This Agreement will be governed by the laws of the State of California. I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in California for any lawsuit filed there against me by the Company
arising from or relating to this Agreement.



 

b). Entire Agreement

. This Agreement sets forth the entire agreement and understanding between the
Company and me relating to the subject matter herein and merges all prior
discussions between us. No modification of or amendment to this Agreement, nor
any waiver of any rights under this agreement, will be effective unless in
writing signed by the party to be charged. Any subsequent change or changes in
my duties, salary or compensation will not affect the validity or scope of this
Agreement.



c). Severability.

If one or more of the provisions in this Agreement are deemed void by law, then
the remaining provisions will continue in full force and effect.



d). Successors and Assigns

. This Agreement will be binding upon my heirs, executors, administrators and
other legal representatives and will be for the benefit of the Company, its
successors, and its assigns.



Date: March 15, 2006

Paul Chang


Employee Name:

/s/ Paul Chang


Employee Signature



/s/ Paul A. Marshall


Paul A. Marshall
Company Representative


CEO


Title



EXHIBIT A



 

LIST OF PRIOR INVENTIONS AND

ORIGINAL WORKS OF AUTHORSHIP



 

 

 

TITLE

DATE

IDENTIFYING NUMBER OR BRIEF DESCRIPTION



 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

 

__X__ No inventions or improvements

____ Additional sheets attached

 

 

 

Signature of employee: /s/ Paul Chang

Name of employee: Paul Chang

Date: March 15, 2006

 

 

 

 

EXHIBIT B



 

CALIFORNIA LABOR CODE SECTION 2870



EMPLOYMENT AGREEMENTS; ASSIGNMENTS OF RIGHTS



 

 

"(a.) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 1. Relate at the time of conception or reduction to practice of the invention
    to the employer's business, or actual or demonstrably anticipated research
    or development of the employer.
 2. Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable."

 

 

 

 

EXHIBIT C



 

SUNRISE TELECOM, INCORPORATED



SEPARATION CERTIFICATION



 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Sunrise Telecom, Incorporated its subsidiaries, affiliates,
successors or assigns (together, the "Company").

I further certify that I have complied with all the terms of the Company's
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made my me (solely or jointly with others)
covered by that agreement.

I understand and acknowledge that, notwithstanding my termination of employment,
I remain bound by the Confidential Information and Invention Assignment
Agreement, including without limitation, my covenants in sections 2(a), 3(b),
and 7 thereof:

(1)     not to use or disclose at any time any Confidential Information (as that
term is defined in the agreement);

(2)     to disclose to the Company in writing for a period of six months after
my termination of employment any inventions, original works of authorship,
developments, concepts, improvements or trade secrets which I have solely or
jointly conceived or reduced to practice during my employment and which I have
not already disclosed; and

(3)     not to solicit, induce, recruit or encourage any Company employee to
leave its employ, as those covenants are more fully and specifically set forth
in the agreement.

Date: March 15, 2006

/s/ Paul Chang


Employee Signature



 

Paul Chang


Print Name



 



 

Exhibit C



Sunrise Telecom Incorporated Affiliates

 

Sunrise Luciol GmbH


7B Route Suisse,
1295 Mies, Switzerland



Sunrise Telecom Avantron Division Corp


1959 Upper Water Street, Suite 900
Halifax, NS B3J 3N2, Canada



Sunrise Telecom Broadband Corp.


10281 Renaude-Lapointe,
Anjou, Quebec 1J2T4, Canada



Sunrise Telecom Broadband, Inc.


3250-D Peachtree Corners Circle,
Norcross, Georgia 30092



Sunrise Telecom Canada, Inc.


302 Enzo Drive,
San Jose, California 95138

Sunrise Telecom (Shenzhen) Co., Ltd -- Main Office
Rm. 201 Block 6A Intl Business Center
1001 Honghua Road
Futian Free Trade Zone
Shenzhen, 518038, China



Sunrise Telecom (China) Shen Zheng -- Beijing Sales Office


Room 955, Office Tower of Bejing, New Century Hotel
Southern Road Capital Gym
Haidian District, Beijing, 100044, CHINA




Sunrise Telecom (China) Shen Zheng -- Guangzhou Sales Office


Rm.1408. Hui Xiang Ge.
No. 177 Tian He Bei Rd.
Guangzhou City, 510075, CHINA



Sunrise Telecom (China) Shen Zheng -- Xi An Sales Office


Room 508, Block 8, Software Mansion
No. 18 First West Electron Road
Xian, 710065, CHINA



Sunrise Telecom France


Massy (91) "Le Newton" 3
Rue Galvani, France



Sunrise Telecom Foreign Sales Corporation


302 Enzo Drive
San Jose, CA 95138



Sunrise Telecom Germany GmbH


Buchenstr. 10
72810 Gomaringen
Germany



Sunrise Telecom Hong Kong


Flat B , 11/F, Tower Nine
Bellagio, Sham Tseng, Hong Kong



Sunrise Telecom Italy SRL


Via Jacopo Peri,
41/c 41100 Modena, Italy



Sunrise Telecom KK


Aoyamakouei Bldg. 3F,
7-24 Kitaaoyama 2-Chome,
Minato-ku, Tokyo 107-0061
Japan



Sunrise Telecom Korea Ltd.


14-34 Yoido-Dong
Youngungpo-Gu, Seoul 150-010
Korea



Sunrise Telecom Latin America, S.A. de C.V.


Cerro de las Campanas 3-418
San Andres Atenco
54040 Tlalnepantla, Mexico



Sunrise Telecom Pro.Tel Division S.r.l.


Via Jacopo Peri,
41/c 41100 Modena, Italy

Sunrise Telecom Spain, S.L.
Paseo de la Castellana 35, 2
28046 Madrid, Spain.



Taiwan Sunrise Telecom Company Limited


301, 142, Shin Ming Road,
Nei Hu, Taipei, Taiwan, 144, R.O.C



Taiwan Sunrise Precision Industry

 

 